DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 06/01/2022. The present Application was filed on 11/02/2020. 
Claims 21-22 are added. Claims 1-22 are pending in the Application. 
As a preliminary matter, Claim 11 is not amended to recite limitations similar to that of claim 1, in the REMARKS section. Instead, independent Claim 12 is amended similar to Claim 1.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Claims 1 and 12, change the expression “one of access the memory” to “access the memory”. 
Also, change the expression “transmit to the memory control information” to “transmit to the memory a control information” as to distinguish between the memory and the control information.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, the expressions “the trigger signal having a first signal feature” and “the trigger signal having a second signal feature” are indefinite. There is no support in the specification for a first and second signal feature associated with the trigger signal.  As best understood, according to the specification ‘When the trigger signal TS is at logic high state, the selection circuit 206 selects and transmits at least one of the read and write access requests RAR and WAR to the memory 102”. This, has nothing to do with a first and second signal feature.
Claims 21 and 22, the limitation “the error injection controller generates.... without having to configure the processing core to access the memory” is a negative limitation which renders the Claims indefinite.  There is no support in the specification for this limitation “without having to configure the processing core”.

Response to Arguments
Applicant's arguments filed with Amendment/ Remarks on 06/01/2022, with respect to the rejection of Claims under 35 U.S.C. 103 as being unpatentable over Benedict et al., have been fully considered but they are not persuasive, as set forth in the present office action.
 Applicant argues that Benedict does not disclose or suggest "an error injection controller” that is coupled with the memory, and configured to generate error data, a trigger signal, and at least one of read and write access requests associated with the memory" separate from "a memory access request of a processing core of the SoC." The error injection system in Benedict signals an address controller of the memory storage module which in turn accesses the memory rather than the error injection system generating the read and write access requests to access the memory directly.  
In response to Applicant arguments, Benedict discloses in FIG. 1, Par.  [0011], the control structure 24 “error injection controller” can define a specific memory address in one or more of the DRAMs 18 “memory” in which the error injector 22 “injection logic circuit” is to inject a memory error. In  FIG. 2, Par.  [0015] The error injector 50 also includes a memory address interface 54 that is configured to send commands to an address controller associated with a memory system (e.g., the DIMM system 12) to access the memory system to write the memory errors into associated memory storage elements (e.g., the DRAMs 18). The memory address interface 54 can thus implement error injection of the memory errors that are defined by the control structure 52, such as by accessing the control structure 52 from the associated memory.
Clearly, the error injector 22 of Benedict is functionally equivalent as the Claimed   “error injection controller”  because thy both perform similar functions, i.e. generating the read and write access requests to access the memory.  
Applicant further argues that Benedict does not disclose or suggest an injection logic circuit which "one of access the memory based on the trigger signal having a first signal feature and at least one of the read and write access requests to execute at least one of read and write operations associated with the first data and the second data and transmit to the memory control information associated with access to the memory from a processing core of the SoC based on the trigger signal having a second signal feature."  
In response to Applicant arguments, the expressions “the trigger signal having a first signal feature” and “the trigger signal having a second signal feature” as currently amended in Claims 1 and 12, are indefinite. There is no support in the specification for a first and second signal feature associated with the trigger signal.  As best understood, according to the specification ‘When the trigger signal TS is at logic high state, the selection circuit 206 selects and transmits at least one of the read and write access requests RAR and WAR to the memory 102”. This, has nothing to do with a first and second signal feature.
The examiner admitted that Benedict fails to explicitly disclose a “trigger signal generated by the error injection controller”.
However, Benedict discloses in Par. [0015] The error injector 50 also includes a memory address interface 54 that is configured to send commands to an address controller associated with a memory system (e.g., the DIMM system 12) to access the memory system to write the memory errors into associated memory storage elements (e.g., the DRAMs 18), which is functionally equivalent as the Claimed limitation of an injection logic circuit to access the memory based on the trigger signal.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to send a command by the error injector 50 as taught by Benedict for the purpose of  accessing a memory.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (U.S. Pub. No. 20190013085)  Pub. Date: Jan.10, 2019.
Regarding independent Claims 1 and 12, Benedict discloses a memory system implements an error injection system to inject errors at the dynamic random access memory (DRAM), comprising:
an error injection controller coupled with the memory, and an injection logic circuit  coupled with the error injection controller; FIG. 1  [0011] As an example, the control structure 24 “error injection controller” can define a specific memory address in one or more of the DRAMs 18 “memory” in which the error injector 22 “injection logic circuit” is to inject a memory error.
receive the error data, the trigger signal, at least one of the read and write access requests, and at least one of first data and second data; and access the memory;   [0014] FIG. 2 illustrates an error injector 50 that corresponds to the error injector 22 of FIG. 1.  [0015] The error injector 50 also includes a memory address interface 54 that is configured to send commands to an address controller associated with a memory system (e.g., the DIMM system 12) to access the memory system to write the memory errors into associated memory storage elements (e.g., the DRAMs 18). The memory address interface 54 can thus implement error injection of the memory errors that are defined by the control structure 52, such as by accessing the control structure 52 from the associated memory.
Inject an error in at least one of the first data and the second data to generate at least one of erroneous first data and erroneous second data, respectively; [0016] The control structure 52 includes one or more error injection memory location addresses 58. The error injection memory location address(es) 58 can each correspond to a single programmable memory address to which a memory error is to be injected.   
generating  at least one of erroneous first data and erroneous second data,
 [0025] FIG. 4 . The diagram 150 can correspond to injecting a plurality of error patterns into a DRAM 18, as described previously. In the example of FIG. 4, the diagram 150 demonstrates a first error word 152 (ERROR WORD 1) “erroneous first data” and a second error word 154 (ERROR WORD 2) “erroneous second data”. [0026] The first and second error words 152 and 154 are each demonstrated as having a predetermined number and location of error bits, demonstrated as "X" at each of different bit-locations in the first and second error words 152 and 154.
an error detection circuit, and detect the error in at least one of the erroneous first and second data to generate an error signal.  
[0012]  Therefore, the error detector 28 can be configured to evaluate the data stored in the DRAMs 18 to compare the predetermined memory addresses associated with the DRAMs 18 in which the memory errors were injected with the respective error words. Upon determining that the predetermined memory addresses associated with the DRAMs 18 in which the memory errors were injected does not include the respective error bit(s) corresponding to the error word(s), the error detector 28 can determine that the ECC memory 20 properly implemented error correction of the respective DRAMs.
 Regarding independent Claims 1 and 12, Benedict fails to explicitly disclose a trigger signal generated by the error injection controller.
However, Benedict discloses [0015] The error injector 50 also includes a memory address interface 54 that is configured to send commands to an address controller associated with a memory system (e.g., the DIMM system 12) to access the memory system to write the memory errors into associated memory storage elements (e.g., the DRAMs 18). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to send a command by the error injector 50 as taught by Benedict for the purpose of  accessing a memory. 
 
Regarding Claims 11, 20, an error reporting circuit (error tracking data 56) and  correct the single-bit error. [0015] the memory address interface 54 can store the memory errors and the associated predetermined memory addresses of the memory storage elements to which the memory errors were written as error tracking data 56, such as likewise stored in the memory in which the control structure 52 is stored. [0009] In addition, the DIMM system 12 includes an error-correcting code (ECC) memory 20 that is configured to implement error correction in the DRAMs 18. [0012] Upon injecting the memory errors in the DRAMs 18 of the DIMM system 12, the error injection system 14 can be configured to read out the data from the DRAMs 18 of the DIMM system 12 to determine if the memory errors that were injected into the DRAMs 18 have been corrected by the ECC memory 20.

Claims 2-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (U.S. Pub. No. 20190013085)  in view of Guddeti  et al. (U.S. Pub. No. 20170249225).
Regarding Claims 2, 13, and  4, 15,  Benedict fails to explicitly disclose an edge detection circuit and a delay circuit  configured to  delay the select signal by a predetermined value, respectively.
However, in analogous art,  Guddeti  discloses [0038] FIG. 9 shows an edge delay injection logic as part of an error injection unit 41. The control state machine receives data about the current phase of the transmission signal and controls the delay inject FSM to inject delay on the signal for a particular duration or based on event, rising/falling edge.  [0039] FIG. 10 shows the result of a delayed rising edge of a pulse. The upper row shows the tapped transmission signal. As can be seen in the lower row, the edge of the pulse in the middle is delayed. Accordingly, the pulses start later in the modified transmission line.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by Guddeti in the device of Benedict for the purpose of avoiding transmission errors due to signal propagation delays.
 
Regarding Claims  3,14, Benedict discloses the control information includes control data, a memory address and a memory access request; 
[0030] Referring back to the examples of FIGS. 1 and 2, the memory address interface 54 can thus implement error injection of the memory errors that are defined by the control structure 52, such as by accessing the control structure 52 from the associated memory.  

Regarding Claims 5-7, 16-18, Benedict discloses transmit the first data to the memory [0020] FIG. 3 illustrates an example diagram 100 of error injection. The diagram 100 can correspond to injecting an error pattern into a DRAM 18, as described previously. In the example of FIG. 3, the diagram 100 demonstrates an error word 102 (ERROR WORD 1) and a memory array 104 that includes a set of thirty-two memory words (ARRAY WORD 1-32) of the memory array 104 that can correspond to memory locations at thirty-two consecutive memory addresses.

Regarding Claims 10, 19, Benedict discloses erroneous second data  [0026] The first and second error words 152 and 154 are each demonstrated as having a predetermined number and location of error bits, demonstrated as "X" at each of different bit-locations in the first and second error words 152 and 154. In the example of FIG. 4, the first error word 152 includes an error bit at the first bit, the sixth bit, the seventh bit, the Ath bit, the Cth bit, and the Fth bit.

Regarding Claims 8, 9, Benedict discloses injection controller is configured to generate the input data [0018] The control structure 52 also includes a random error generator 66 that is configured to generate random memory errors to be injected into the DRAMs 18. In the example of FIG. 2, the random error generator 66 includes an error bit quantity field 68 that is a programmable field into which a desired number of bit-errors can be specified for the resultant random memory errors that are generated by the random error generator 66.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 9, 2022
Final Rejection 20220609
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov